Citation Nr: 1640992	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction from 10 percent to noncompensable (zero percent) for service-connected residuals, stress fracture of left mid tibia (left leg disability), effective September 1, 2014, was proper.

2.  Entitlement to a rating in excess of 10 percent for service-connected left leg disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected left leg disability.

6.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected left leg disability.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left leg disability.

8.  Entitlement to service connection for a back disorder, to include as secondary to service-connected left leg disability.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as secondary to service-connected left leg disability.

10.  Entitlement to service connection for bleeding hemorrhoids-rectum tears, as secondary to service-connected left leg disability.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007, October 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2013, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.

In April 2015, the Board remanded the Veteran's claims so that he could be scheduled for a video conference hearing before a Veterans Law Judge.  Although a video conference hearing was scheduled for July 28, 2016, he withdrew his request for a hearing earlier that month.  See 38 C.F.R. § 20.704(e) (2015).

Regarding the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that, although the RO adjudicated separate claims for service connection for anxiety and depression, the Board has characterized the claim as broadly as possible, to encompass any diagnosed psychiatric disability of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issue of entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left leg disorder, was raised during the January 2013 DRO hearing; however, this issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of whether the reduction from 10 percent to zero percent for service-connected left leg disability, effective September 1, 2014, was proper is addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran was in receipt of a 10 percent rating for his service-connected left leg disability from October 23, 2003, to August 31, 2014.

2.  The June 2014 rating decision in which the AOJ reduced the rating his service-connected left leg disability from 10 to zero percent, effective September 1, 2014, failed to follow the procedural requirements at 38 C.F.R. 3.105(e) and failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the reduction of the rating for service-connected left leg disability from 10 percent to noncompensable was not in accordance with applicable law and regulations, the criteria for restoration of the 10 percent rating for left leg disability, effective September 1, 2014, are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.13, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the Veteran's disagreement with the reduction of the rating for service-connected left leg disability from 10 percent to noncompensable is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When an AOJ reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Initially, the Board notes that, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015).  In the instant case, the reduction from 10 percent to noncompensable in the June 2014 rating decision resulted in reduction of the Veteran's overall compensation from 10 to 0 percent.  Thus, the provisions of 38 C.F.R. 3.105(e) are applicable; however, they were not properly followed in the instant case as the Veteran was never provided with proper notice of the proposed reduction, including all material facts and reasons, prior to the issuance of the June 2014 rating decision.

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In regard to disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Historically, a March 2004 rating decision increased the Veteran's disability rating for his service-connected left leg disability to 10 percent, effective October 23, 2003, under Diagnostic Code 5262.  The 10 percent rating was based, in part, on of February 2004 VA examination report that included his report of left leg pain and swelling.  X-rays of the Veteran's tibia and fibula were otherwise unremarkable.

The Veteran filed a claim for an increased rating for service-connected left leg disability in May 2006.  A November 2012 rating decision proposed to reduce his disability rating from 10 percent to noncompensable based upon the findings of a January 2011 VA examination that determined that the Veteran's stress fracture had healed and that there was no clinical nor radiographic evidence of persistent stress fractures or residuals.  In a November 2012 letter, the AOJ provided proper notice in accordance with 38 C.F.R. § 3.105(e).  In December 2012, he requested a hearing and, in January 2013, he testified before a DRO.  In an April 2013 rating decision, the AOJ informed the Veteran that it would not effectuate the rating reduction given that his claim for an increased rating was presently on appeal.

Thereafter, in January 2014, the AOJ scheduled the Veteran for a new VA examination in connection with his claim for an increased rating.  That same month, he underwent a VA examination that determined that his stress fractures had healed, and that there was no objective evidence of persistent stress fractures or any residuals other than the Veteran's description of pain with weight bearing.  Furthermore, the examiner stated that any functional limitation would not be due to his service-connected left leg disability, but were attributable to his nonservice-connected left knee.

Based on the January 2014 VA examination, a June 2014 rating decision decreased the Veteran's disability rating for his left leg disability from 10 percent to noncompensable, effective September 1, 2014, the first month following the 60 days of notice of the final action.  The AOJ noted that the April 2013 rating decision which continued his disability rating at 10 percent was erroneous.  The reduction also reduced his overall disability rating from 10 percent to zero percent.  The Board notes that, since the Veteran's 10 percent disability rating for his service-connected left leg disability was in effect from place from October 23, 2003, to August 31, 2014, more than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.  

A review of the June 2014 rating decision that reduced the rating reflects that the AOJ failed to follow the proper procedures in accordance with 38 C.F.R. § 3.105(e).  Specifically, although the June 2014 rating decision based its conclusion on the January 2014 VA examination report, the AOJ failed to issue a proposed rating decision which set for the material facts and reasons, namely the January 2014 VA examination results.  Furthermore, the Veteran was not given the opportunity to present additional evidence, including a predetermination hearing, showing why his disability rating should be kept at the same level.  Moreover, the rating decision reflects that the AOJ failed to properly consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The AOJ did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 10 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  Quite simply, the AOJ's June 2014 rating decision finding improvement in the Veteran's left leg disability does not meet the rating reductions standards of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344(a) and (b).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. §§ 3.105 and 3.344, if applicable, renders a rating decision void ab initio as such omissions are error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent disability rating for the Veteran's service-connected left leg disability is restored, effective September 1, 2014.

Given the outcome warranted in view of these procedural defects, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.  The Board nonetheless notes that, while both the January 2011 and January 2014 VA examination reports indicated no objective residuals, the examiner reports failed to address a March 2008 radiology report which noted that the Veteran had mild chondrocalcinosis along his left lateral tibial plateau.  See, e.g., Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).


ORDER

Restoration of a 10 percent rating for service-connected left leg disability, from September 1, 2014, is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  The medical evidence of record includes VA treatment records dated through May 21, 2014, two and one-half years ago.  To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain any updated VA treatment records, dated from May 21, 2014, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claim for an increased rating, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Increased Rating for Service-Connected Left Leg Disorder

During his January 2013 DRO hearing, the Veteran reported that the currently-assigned 10 percent disability rating did not accurately reflect that current nature and severity of his left leg disability.  His representative argued that prior VA examination was inadequate and that he should be scheduled for a new VA examination to address the nature and severity of his left leg disability.

When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination to address the nature and severity of his service-connected left leg disability was in January 2014, almost three years ago.  Because the medical evidence of record does not address the current state of the Veteran's left leg disability, and because his prior examination may not reflect the current state of his left leg disability, the AOJ should schedule him for new VA examinations to address the current nature and severity of his service-connected left leg disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran argues that both his bilateral hearing loss and tinnitus are related to his military service, to include multiple ear infections during bootcamp.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based. Jones v. Shinseki, 24 Vet. App. 40, 45 (2010).

The Veteran's August 1979 entrance examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
5
15
55

In September 1979, the Veteran complained of a left ear ache, sinus congestion, vomiting, and a productive cough.  His left hear canal was irrigated.  Later that month, the Veteran complained of tinnitus for the prior two weeks.  He also stated that he had four ear infections over the past month.  Examination revealed inflammation of the tympanic membrane.  Also in September 1979, he complained of right ear pain, as well as recurring ear problems.  An October 1979 Medical Board Report noted minimal defective hearing in the high frequency range in his left ear; specific audiometric results were not provided.  There is no discharge audiogram.

As an initial matter, the Board notes that a 55 decibel reading at 4000 Hz for the left ear was "noted" on the August 1979 entrance examination.  See 38 C.F.R. § 3.385 (2015).  Thus, this demonstrates left ear hearing loss on entry to military service.  As the Veteran's left ear hearing loss was "noted" at entrance into service, the presumption of sound condition does not attach at service entrance.  38 U.S.C.A. § 1111.  Nevertheless, the Veteran's right ear hearing was found to be normal upon entry into service and is presumed sound.

There is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  As the Veteran's preexisting left ear hearing loss disorder was noted at the time of entry into service, service connection may be granted only if it is shown that the left ear hearing loss worsened beyond its natural progression during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As noted above, there is no discharge audiogram associated with the claims file.  However, the Veteran's has reported bilateral hearing problems, including hearing loss and tinnitus, during and since service.  Moreover, as noted above, his service treatment records document numerous complaints related to the Veteran's ears, including complaints of tinnitus, multiple ear infections in both ears, and inflammation of the tympanic membrane.

In December 1999 and September 2006 VA treatment records, the Veteran reported a history of bilateral hearing loss, noise exposure, and constant tinnitus bilaterally.

In an October 2006 examination performed in connection with the Veteran's claim for Social Security Administration (SSA) disability benefits, he reported noticing hearing problems ten to twenty years ago, and that he was not sure of the origin of the loss.

During his January 2013 DRO hearing, the Veteran testified that he did not have hearing problems prior to service, but that he developed ear infections while in bootcamp.  He also testified that he began noticing problems with his hearing and a ringing in his ears in service, and that his symptoms had continued to the present.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The Board finds that, in light of his lay statements concerning his in-service hearing problems, his service treatment record showing multiple complaints related to his ears, his lay statements concerning continuity of symptoms, and a current diagnosis of both bilateral hearing loss and tinnitus, as well as the question as to whether a left ear hearing loss worsened during service, and whether there is clear and unmistakable evidence that such increase was due to the natural progression of his hearing loss, VA's duty to afford the Veteran a VA examination to address the nature and etiology of his bilateral hearing loss and tinnitus has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).





Service Connection for an Acquired Psychiatric Disorder

A March 1985 private treatment record noted that the Veteran was diagnosed with adjustment disorder with depressed mood.  He reported feeling depressed after losing a job after a fall, and losing two other jobs due to treatment for his leg.

A September 2009 VA treatment record notes the Veteran's complaint of chronic pain due to his elbow, left knee, back, and shoulders.  The Veteran was diagnosed with depression, not otherwise specific.  

An April 2013 VA depression screening suggested moderately severe depression.  A June 2013 VA treatment reflects that the Veteran was prescribed Lorazepam for anxiety. 

In May 2014 and June 2014 notices of disagreement, the Veteran indicated that his symptoms of anxiety and sleeplessness were attributable to the chronic pain associated with his left leg disorder.  In his May 2014 notice of disagreement, the Veteran stated that his symptoms of anxiety and depression started during service when he injured his left leg, and that they have continued to the present.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any currently-diagnosed acquired psychiatric disorder.  The Board finds that, in light of his lay statements, his medical records indicating current treatment for psychiatric problems, and the March 1985 treatment record attributing his acquired psychiatric disorder to his service-connected left leg disability, VA's duty to afford him a VA examination to address the nature and etiology of any acquired psychiatric disorder has been triggered.  See McLendon, supra.

Service Connection for Bleeding Hemorrhoids and/or Rectum Tears

In a May 2014 notice of disagreement, the Veteran argued that his bleeding hemorrhoids and rectum tears were related to the medications he took for his service-connected left leg disability.  He stated that he still experienced "adverse residuals."

The Veteran's VA treatment records indicate a January 2008 lateral sphincterotomy to correct rectal tears.  However, it is unclear as to whether he currently experiences hemorrhoids or any other residuals following the rectal tear surgery.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his hemorrhoids or rectum tears.  The Board finds that, in light of his lay statements concerning the onset of his symptoms in relation to the medication he took for his service-connected left leg disability, as well as his statements concerning his current symptomatology, VA's duty to afford the Veteran a VA examination to address the nature and etiology of his hemorrhoids or rectum tears has been triggered.  See McLendon, supra.

Service Connection for a Left Shoulder Disorder, Left Foot Disorder, Left Knee Disorder, and Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A September 1979 service treatment record noted the Veteran's reported pain and stiffness in both his left knee and his left ankle.

In a January 1985 statement, the Veteran reported that his doctor told him that he was developing arthritis in his legs and his back as a result of his service-connected left leg disability.

During a February 2004 VA examination, the Veteran reported developing left knee pain during the early 1980s.  He was diagnosed with residuals, status post stress fracture, left tibia; and internal derangement of the left knee.  No opinion concerning the etiology of his left knee disorder was provided.

In July 2006, the Veteran underwent a VA examination to address the nature and etiology of his back, left knee, left foot, and left shoulder.  With regard to his back, he reported that symptoms began in 2000 when he fell off of a roof.  With regard to this left foot, he reported problems as early as 1980.  With regard to his left knee, he reported symptoms beginning in 1984 and 1985 without any precipitating event.  The examiner opined that his back disorder, left foot disorder, left shoulder disorder, and left knee disorder were less likely than not caused by or related to his service-connected left leg disability.  With regard to his back, the examiner reasoned that such was likely due to his 2000 injury.  With regard to this left foot, left knee, and left shoulder disorders, the examiner reasoned that those disorder were unrelated to his service-connected left leg disorder.

During a September 2006 examination conducted in connection with his claim for SSA benefits, the Veteran reported that his left shoulder disorder, left foot disorder, back disorder, and left knee disorder had bothered him for years.

In his July 2007 notice of disagreement, the Veteran argued that the 2000 fall during which he injured his back was a result of his service-connected left leg disability.

During his January 2013 DRO hearing, the Veteran testified that his left shoulder began giving him problems in 2001.  However, he stated that he had "aches and pains" in bootcamp due to bends, thrusts, and being "thrashed."  He also stated that he began experiencing pain in his left foot and left knee following his in-service injury when he fractured his left tibia.  Also during the DRO hearing, his wife testified that he had an altered gait.  He also stated that his treatment providers attributed his back disorder to his altered gain.

The Board finds the July 2006 examination inadequate for a number of reasons.  First, although the examiner noted that he injured his back in a fall in 2000, the examiner failed to address his statement that he fell as a result of his service-connected left leg disability.  Furthermore, the examiner failed to address the Veteran's January 1985 statement that his doctor told him that he may develop arthritis in his back due to his service-connected left leg disability.  In this regard, the Board notes that a lay person is competent to report what he was told by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the examiner failed to address the September 1979 service treatment record wherein he complained of pain and stiffness in both his left knee and his left ankle following his in-service injury to his left tibia.  The examination report also  does not address his report of left shoulder symptoms during basic training due to bends, thrusts, and being "thrashed.  Thus, it appears that the examination report does not adequately reflect his in-service treatment records and is thus based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the examination report does not take into account his description and accounts of his in-service symptomatology.  Finally, although the examiner opined that his disorders were not caused by or related to his left leg disability, the examiner failed to address whether his disorders were aggravated by his service-connected left leg disability.  The Board emphasizes that causation and aggravation are two separate inquiries, and that an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

The Court has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, to ensure that an opinion is obtained that is based on a complete and accurate history, on remand, the Veteran should be afforded a new VA examination to address the current nature and the etiology of his back, left knee, left foot, and left shoulder disorders.

TDIU

With regard to the Veteran's claim for a TDIU, as he has claimed that he is unemployable due to all service-connected disabilities, the Board finds that that issue is inextricably intertwined with the issues being remanded since any decision on those matters may affect his entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the above issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  Records dated through May 21, 2014, are currently associated with the claims file.

2.  The Veteran should be requested to identify and pertinent private treatment records not current associated with the claims file.  After the Veteran has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  If the VAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above development, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected left leg disability. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected left leg disability.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left leg disability is manifested by malunion of the tibia and fibula with moderate knee or ankle disability.  The examiner also is asked to state whether the Veteran's service-connected left leg disability is manifested by malunion of the tibia and fibula with marked knee or ankle disability.  The examiner finally is asked to state whether the Veteran's service-connected left leg disability is manifested by nonunion of the tibia and fibula with loose motion requiring a brace.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4.  After completing the above development, the Veteran should be afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should address the Veteran's in-service noise exposure, his complaints of tinnitus and bilateral ear problems in his service treatment records, and any post-service noise exposure.

Thereafter, the examiner should determine whether it is at least as likely as not (a 50 percent or higher degree of probability) that his current right ear hearing loss and/or tinnitus are related to his military service, to including his in-service complaints of tinnitus and ear infections.

Thereafter, the examiner should determine whether the Veteran's pre-existing left ear hearing loss increased in severity (worsened) as a result of his military service, to include his in-service complaints of and treatment for ear infections.

If so, the examiner should opine as to whether there is clear and unmistakable evidence that such increase is due to the natural progression of the condition.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

5.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression and anxiety.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders.  For example, the Veteran's treatment records show diagnoses of and treatment for depression and anxiety.

For each currently diagnosed acquired psychiatric disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or was caused by the Veteran's military service, to include his in-service injury to his left tibia.  

The examiner must then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed psychiatric disorder was caused by any service-connected disabilities, to include his left leg disability.

Finally, the examiner must offer an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder was made permanently worse beyond normal progression (aggravated) by the Veteran's service-connected disabilities, to include his left leg disability.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

6.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any bleeding hemorrhoids and/or rectum tears.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify any disorders associated with hemorrhoids and/or rectum tears.

For each currently diagnosed disorder associated with hemorrhoids and/or rectum tears, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder was caused by his service-connected left leg disability, to include any medication he takes for pain.

Finally, the examiner must offer an opinion as to whether it is at least as likely as not that any currently diagnosed disorder associated with hemorrhoids and/or rectum tears was made permanently worse beyond normal progression (aggravated) by his service-connected left leg disability, to include any medication he takes for pain.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

7.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder, left knee disorder, left foot disorder, or left shoulder disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify any diagnosed disorders related to the Veteran's back, left knee, left foot, or left shoulder.

For each currently diagnosed back, left knee, left foot, or left shoulder disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or was caused by the Veteran's military service, to include the in-service injury to his left tibia.  

The examiner must then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed disorder was caused by any service-connected disabilities, to include his left leg disability.

Finally, the examiner must offer an opinion as to whether it is at least as likely as not that any currently diagnosed disorder was made permanently worse beyond normal progression (aggravated) by the Veteran's service-connected disabilities, to include his left leg disability.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

10.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


